IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-718

                                        No. COA22-135

                                    Filed 1 November 2022

     Wake County, No. 18 DHC 41

     THE NORTH CAROLINA STATE BAR, Plaintiff,

                  v.

     PATRICK MICHAEL MEGARO, Attorney, Defendant.


           Appeal by Defendant from order entered 27 April 2021 by the Disciplinary

     Hearing Commission of the North Carolina State Bar. Heard in the Court of Appeals

     7 September 2022.


           The North Carolina State Bar, by Deputy Counsel David R. Johnson, Counsel
           Katherine Jean, and Deputy Counsel Carmen Hoyme Bannon, for
           Plaintiff-Appellee.

           Patrick Michael Megaro, Pro se, Defendant-Appellant.


           COLLINS, Judge.


¶1         Defendant Patrick Michael Megaro appeals from an order of discipline entered

     by the Disciplinary Hearing Commission of the North Carolina State Bar (“DHC”)

     suspending his law license for five years and allowing him to seek a stay of the

     balance of the suspension after three years if he complies with certain conditions.

     Because there is substantial evidence to support the DHC’s findings of fact, and

     because the findings of fact support the conclusions of law, we affirm.
                                  N.C. STATE BAR V. MEGARO

                                         2022-NCCOA-718

                                       Opinion of the Court



                   I.   Procedural History and Factual Background

¶2         In 1983, brothers Henry McCollum and Leon Brown were convicted of the rape

     and murder of 11-year-old Sabrina Buie and sentenced to death. On appeal, the

     North Carolina Supreme Court granted McCollum and Brown new trials. See State

     v. McCollum, 321 N.C. 557, 364 S.E.2d 112 (1988). McCollum was retried and again

     convicted of first-degree rape and first-degree murder. The trial court arrested

     judgment on the rape conviction and sentenced McCollum to death for the murder

     conviction. At sentencing, the jury found as mitigating circumstances that McCollum

     “was mentally retarded, that the offense was committed while he was under the

     influence of mental or emotional disturbance, that he is easily influenced by others,

     and [that] he has difficulty thinking clearly under stress.”

¶3         Brown was retried, convicted of first-degree rape, and sentenced to life in

     prison. In the trial court’s judgment, it recommended Brown receive psychological

     treatment in prison. On appeal, this Court found no error, but the opinion included

     the trial court’s order denying a motion to suppress which found that Brown “has an

     I.Q. variously tested between 49 and 65, but has been generally classified as suffering

     from mild mental retardation[.]” State v. Brown, 112 N.C. App. 390, 393, 436 S.E.2d

     163, 165 (1993).

¶4         In April 1995, McCollum was represented by Kenneth Rose, an attorney with

     the Center for Death Penalty Litigation, and attorneys from Wilmer Hale, in filing a
                                   N.C. STATE BAR V. MEGARO

                                         2022-NCCOA-718

                                        Opinion of the Court



     motion for appropriate relief (“MAR”).       The MAR alleged that an incriminating

     statement made by McCollum was unreliable due to his intellectual disabilities,

     which were established by opinions from four mental health professionals.

¶5         In January 2002, Rose represented McCollum in filing an amended MAR

     “based on [McCollum’s] subaverage intellectual functioning and significant

     limitations in adaptive functioning.” In support of the MAR, McCollum submitted a

     2002 affidavit of Dr. Rogers in which Dr. Rogers averred that “in her 1995 testing

     McCollum had a full-scale IQ of 68 and significant subaverage intellectual

     functioning that placed him in the lowest 2-3 percent of the population in overall

     intellectual functioning.” McCollum also submitted a 2002 affidavit of Dr. Rumer,

     who averred that McCollum “had a history of subaverage scores on intellectual

     testing with full-scale scores of 56, 61 and 69, and adaptive functioning deficits.”

¶6         In August 2014, Rose and Vernetta Alston, also an attorney with the Center

     for Death Penalty Litigation, filed an MAR alleging McCollum was innocent based in

     part on results of DNA testing done on a cigarette butt found at the scene of the

     murder; the DNA did not match either brother, but instead matched an inmate “then

     serving a life sentence for the murder of a woman in the same area as Buie, a month

     after Buie’s murder.” Brown filed a similar MAR through separate counsel. The trial

     court granted McCollum’s and Brown’s MARs, vacated their convictions and

     judgments, and released them from prison after having served 31 years.
                                  N.C. STATE BAR V. MEGARO

                                        2022-NCCOA-718

                                       Opinion of the Court



¶7         Attorneys Mike Lewis, Mark Rabil, and Tom Howlett agreed to represent

     McCollum and Brown on a contingency fee basis in civil litigation for the alleged

     misconduct of law enforcement officers involved in the investigation and prosecution

     of the brothers. Rose, Alston, and attorneys with Wilmer Hale agreed to represent

     McCollum and Brown on a pro bono basis to file pardon petitions with the governor

     and to seek compensation in the Industrial Commission as persons wrongfully

     convicted of felonies, pursuant to N.C. Gen. Stat. § 148-84. On 11 September 2014,

     Rose and Alston filed petitions for pardons of innocence on behalf of the brothers. On

     15 September 2014, Rose and Alston received notice from the Clemency

     Administrator that “[a]ll necessary documents have been received and this request is

     now being processed. You will be notified when a decision has been made on this

     request.” After McCollum’s and Brown’s cases caught the attention of the media,

     “McCollum and Brown began receiving charitable donations and financial assistance

     from various sources[.]”

¶8         In January 2015, Kim Weekes and Deborah Pointer, who were not attorneys

     and who referred to themselves as “consultant advisors,” contacted Brown’s sister,

     Geraldine Brown Ransom, claiming they could help McCollum and Brown. Weekes

     and Pointer entered into an agreement with Ransom, who was not a guardian for

     either McCollum or Brown at that point, to serve as activists for the brothers and to

     assist with their pardon process. Weekes and Pointer notified Rose that they were
                                   N.C. STATE BAR V. MEGARO

                                         2022-NCCOA-718

                                        Opinion of the Court



       authorized to represent McCollum and Brown “in all and any of the Civil/Litigation

       of the Pardon/Fundraising of NC matters.”

¶9           Weekes and Pointer contacted Defendant about representing the brothers.

       Defendant “read news accounts of McCollum and Brown’s cases, reviewed transcripts

       of their MAR hearings that he found online, and did preliminary research on their

       cases.” Before Defendant met with McCollum and Brown, Pointer warned Defendant

       that Ransom requested that Defendant refrain from discussing money amounts in

       front of the brothers. Pointer also told Defendant that Ransom would give the

       brothers a monthly stipend. Defendant entered into a representation agreement with

       McCollum, Brown, and Ransom.       At the time they entered into the agreement,

       petitions for pardons had already been filed for McCollum and Brown.            The

       representation agreement provided the following: Defendant would collect a

       contingency fee of 27-33% of any monetary recovery from Robeson County, the Red

       Springs Police Department, and the State of North Carolina; McCollum and Brown

       were conveying to Defendant an irrevocable interest in net proceeds arising from any

       recovery; and Defendant was entitled to the contingency interest in the outcome of

       the case regardless of whether McCollum and Brown terminated the representation

       agreement.

¶ 10         Defendant began working with Multi Funding, Inc., to obtain “immediate

       funding through loans” for McCollum and Brown. Defendant advanced $1,000 cash
                                    N.C. STATE BAR V. MEGARO

                                           2022-NCCOA-718

                                          Opinion of the Court



       to each McCollum and Brown and facilitated the brothers each getting loans from

       Multi Funding for $100,000 at 19% interest, compounded every six months.

       Defendant ensured that Weekes and Pointer were paid $10,000 from the initial loan

       proceeds to the brothers. Defendant sent letters to Rose and Howlett, “warning them

       to never contact McCollum and Brown again as it would violate the ‘rules of ethics’

       and would be ‘actionable as tortious interference of contract.’”

¶ 11         After the governor granted pardons of innocence to the brothers, Defendant

       filed a joint petition in the Industrial Commission seeking compensation for

       McCollum and Brown, pursuant to N.C. Gen. Stat. § 148-84. The attachments to the

       petition were almost exclusively the work product of Rose and Alston. Defendant also

       filed suit in the United States District Court for the Eastern District of North

       Carolina on behalf of the brothers against various parties alleged to be responsible

       for their wrongful conviction and incarceration. In August 2015, Brown, who suffers

       from bi-polar disorder and schizophrenia, was hospitalized after a breakdown.

       Defendant filed a petition in Cumberland County to have Brown declared

       incompetent and proposed that Ransom be appointed Brown’s guardian.

¶ 12         On 2 September 2015, after a brief hearing, McCollum and Brown were each

       awarded $750,000, the statutorily mandated amount of compensation under N.C.

       Gen. Stat. § 148-84. Defendant was issued a check for $1.5 million; Defendant took
                                    N.C. STATE BAR V. MEGARO

                                          2022-NCCOA-718

                                         Opinion of the Court



       $500,000 as a contingency fee. The brothers were left with $500,000 each, and of this

       money:

                    Defendant used nearly $110,000.00 each of McCollum and
                    Brown’s     Industrial Commission     award,    totaling
                    $220,000.00, to repay the loans he facilitated their
                    obtaining . . . .
                    Defendant charged a combined total of $21,173.88 in costs
                    and expenses to McCollum and Brown for the Industrial
                    Commission process. These charges included costs related
                    to the pardon process and related to Brown’s incompetency
                    proceeding.
                    Defendant used $25,972.14 of the Industrial Commission
                    award to repay money he and his firm advanced to
                    McCollum and Brown prior to their Industrial Commission
                    award[.]

¶ 13         After these deductions, Defendant disbursed $358,363.28 to McCollum. After

       McCollum spent all the funds, Defendant helped McCollum obtain a second loan for

       $50,000 at 18% interest, compounded every six months.          Defendant facilitated

       McCollum obtaining a third loan for $15,000 at 18% interest, compounded every six

       months. After Ransom was removed as Brown’s guardian for mismanaging his funds,

       Defendant helped Ransom “get a $25,000.00 loan from [Multi Funding] against any

       future recovery made by Brown, with the loan proceeds sent to [Ransom] purportedly

       for Brown’s rent.” As a result of the loan, Multi Funding perfected a lien for $25,000

       against any future recovery made by Brown.
                                   N.C. STATE BAR V. MEGARO

                                         2022-NCCOA-718

                                        Opinion of the Court



¶ 14         On 1 February 2017, Derrick Hamilton, a friend of and occasional videographer

       for Defendant, wired Defendant $30,000 – $20,000 of which was for McCollum’s

       benefit and $10,000 of which was to serve as a loan for Defendant’s benefit.

       Defendant failed to disburse the $10,000 intended for him from the trust account in

       a manner that identified the funds as Defendant’s loan proceeds.

¶ 15         During settlement discussions with the Town of Red Springs, counsel for the

       Town of Red Springs raised McCollum’s competence to enter into a settlement

       agreement. In anticipation of submitting a settlement proposal, Defendant engaged

       Dr. Thomas Harbin to evaluate McCollum’s competency to enter into a settlement

       agreement. Despite contrary findings in an earlier report, Dr. Harbin concluded that

       “McCollum was able to manage his own financial and legal affairs, and to make or

       communicate important decisions concerning his person and finances.”

¶ 16         In April 2017, Defendant submitted a settlement proposal for McCollum and

       Brown’s civil suit for $500,000 each to the federal District Court. Defendant claimed

       that the brothers were competent to enter into the representation agreement and the

       settlement agreement and asked the Court to approve the settlement and

       Defendant’s 33% fee. The proposed settlement provided that the liens securing the

       Multi Funding loans would be paid out of the settlement proceeds, leaving McCollum

       with $178,035.58 and Brown with $403,493.96. During a hearing related to approval

       of the proposed settlement, federal District Court Judge Terrance Boyle rejected Dr.
                                   N.C. STATE BAR V. MEGARO

                                         2022-NCCOA-718

                                        Opinion of the Court



       Harbin’s evaluation as unpersuasive and appointed Raleigh attorney Raymond

       Tarlton as Guardian Ad Litem for McCollum. Tarlton filed a motion asking the Court

       to determine whether Defendant’s representation agreement with McCollum was

       valid based on McCollum’s incapacity. Defendant filed a motion to discharge Tarlton

       as Guardian Ad Litem and to halt any further inquiry as to McCollum’s competency.

       Judge Boyle entered an order directing Dr. George Corvin to conduct a competency

       evaluation for McCollum.

¶ 17         Dr. Corvin submitted a comprehensive report, finding that McCollum “clearly

       suffers from psychological and intellectual limitations impairing his ability to

       manage his own affairs and make/communicate important decisions regarding his

       life without the assistance of others.” Judge Boyle entered an order finding that

       McCollum was incompetent to manage his own affairs and that the representation

       agreement between Defendant and McCollum was invalid. The Court approved the

       settlement proposal, but not Defendant’s fee.           Defendant was terminated as

       McCollum’s counsel by Tarlton. Defendant’s law partner filed a motion challenging

       Tarlton’s authority to terminate Defendant. The federal District Court ordered

       Defendant removed from the case for good cause shown. On 29 January 2021, Dr.

       Corvin evaluated McCollum to determine whether McCollum was competent to enter

       into a representation agreement with Defendant, and whether McCollum was

       competent to enter into loan agreements with Multi Funding. Dr. Corvin found:
               N.C. STATE BAR V. MEGARO

                     2022-NCCOA-718

                    Opinion of the Court



McCollum has a well-documented and extensive
psychosocial history, and he continues to exhibit
considerable evidence of his well-established intellectual
developmental disorders.        McCollum’s intellectual
disorders are known to be static in nature, meaning there
is no known treatment to reverse the cognitive limitations
inherent in such conditions;
McCollum continued to display evidence of impaired
executive functioning (above and beyond that associated
with his known intellectual developmental disorder)
stemming from his previously diagnosed neurocognitive
disorder.   McCollum tends to make decisions about
circumstances (and people) in a rather impulsive manner
without consideration of (or adequate understanding of)
the subtleties and complexities that are most commonly
associated with such decisions;
McCollum continues to experience symptoms consistent
with a diagnosis of Post-Traumatic Stress Disorder
stemming from his prior lengthy incarceration on death
row after having been convicted of a crime that he did not
commit. McCollum experiences intense physiological and
psychological reactivity (i.e., flashbacks) when he sees
police officers in his community, stating that when he sees
them ‘it makes me think of what happened to me, it scares
me. It reminds me of what happened out there’;
McCollum has been unable to pass the written portion of
the test to obtain a driver’s license. McCollum agreed to
‘sign the papers’ to engage Defendant’s representation
because ‘he gave us money. I agreed to sign the papers for
him to handle my pardon and civil suit – because he gave
us money, found me a better place. But he had me fooled.’
Regarding Defendant, McCollum ‘thought he was doing a
good job, but I didn’t know that he was taking that much
money. I had no idea how much money they were supposed
to take’; and
McCollum remains unable to make and communicate
important decisions regarding his person and his property,
                                    N.C. STATE BAR V. MEGARO

                                              2022-NCCOA-718

                                          Opinion of the Court



                    without the regular assistance of others. McCollum met
                    the statutory definition of ‘incompetent adult’ as detailed
                    in N.C. Gen. Stat. § 35A-1101(7) at the time that he entered
                    into the representation agreement with Defendant and
                    when he entered into the loans with [Multi Funding].

¶ 18         On 20 September 2018, the North Carolina State Bar filed a disciplinary action

       against Defendant alleging that Defendant had engaged in professional misconduct

       in his representation of McCollum and Brown. The case was tried before the DHC,

       and the DHC concluded that Defendant violated the Rules of Professional Conduct

       involving, inter alia, “dishonesty, excessive fees, [and] conduct prejudicial to the

       administration of justice.” The order of discipline (“Order”) suspended Defendant’s

       law license for five years and allowed Defendant to seek a stay of the balance of the

       suspension after three years if he complied with certain conditions, including a

       $250,000 restitution payment to McCollum and Brown. Defendant filed notice of

       appeal.

                                        II.     Discussion

¶ 19         Defendant first contends that, “utilizing the whole record test, the findings of

       fact and conclusions of law in the [Order] were not supported by clear, cogent, and

       convincing evidence[.]” (capitalization omitted).

¶ 20         Appeals from orders of the DHC are limited to “matters of law or legal

       inference.” N.C. Gen. Stat. § 84-28(h) (2021). We apply the “whole record test,”

       “which requires the reviewing court to determine if the DHC’s findings of fact are
                                    N.C. STATE BAR V. MEGARO

                                          2022-NCCOA-718

                                         Opinion of the Court



       supported by substantial evidence in view of the whole record, and whether such

       findings of fact support its conclusions of law[.]” N.C. State Bar v. Livingston, 257

       N.C. App. 121, 126, 809 S.E.2d 183, 188 (2017) (citation omitted).

                    Such supporting evidence is substantial if a reasonable
                    person might accept it as adequate backing for a
                    conclusion. The whole-record test also mandates that the
                    reviewing court must take into account any contradictory
                    evidence or evidence from which conflicting inferences may
                    be drawn. Moreover, in order to satisfy the evidentiary
                    requirements of the whole-record test in an attorney
                    disciplinary action, the evidence used by the DHC to
                    support its findings and conclusions must rise to the
                    standard of clear, cogent, and convincing.

       N.C. State Bar v. Talford, 356 N.C. 626, 632, 576 S.E.2d 305, 309-10 (2003) (brackets,

       quotation marks, and citations omitted). “Clear, cogent[,] and convincing describes

       an evidentiary standard stricter than a preponderance of the evidence, but less

       stringent than proof beyond a reasonable doubt.” N.C. State Bar v. Sheffield, 73 N.C.

       App. 349, 354, 326 S.E.2d 320, 323 (1985) (citation omitted). “It has been defined as

       evidence which should fully convince.” Id. (quotation marks and citation omitted).

       The whole record test must be applied separately to the adjudicatory phase and the

       dispositional phase. Talford, 356 N.C. at 634, 576 S.E.2d at 311.

          A. Findings of Facts and Conclusions of Law

¶ 21         Defendant first argues that “Charges 7, 8, 12, and 19” are not supported by a

       list of “implicit factual findings” contrived by Defendant. As Defendant’s “implicit
                                    N.C. STATE BAR V. MEGARO

                                          2022-NCCOA-718

                                         Opinion of the Court



       factual findings” are not facts found by the DHC, we cannot review them to determine

       if they were supported by the evidence.

¶ 22          Defendant does appear to argue that Finding of Fact 28 was not supported by

       the requisite evidence. Defendant does not challenge any of the remaining 129

       findings of fact, stating that “[t]he word limit under the Rules prevents further

       dissection of all the factual findings in the Order of Discipline.” The remaining

       findings of fact are thus binding on appeal. N.C. State Bar v. Key, 189 N.C. App. 80,

       87, 658 S.E.2d 493, 498 (2008). Finding of Fact 28 states, “McCollum and Brown had

       been consistently diagnosed as mentally retarded with adaptive skills deficits and

       were unable to understand their confessions[.]”

¶ 23          The unchallenged findings of facts include the opinions of four mental health

       professionals establishing McCollum’s intellectual disabilities in support of the 1995

       MAR:

                    Psychologist Dr. Faye Sultan, Ph. D., concluding, inter alia,
                    that McCollum was mentally retarded with intellectual
                    functioning falling in the range of an eight to ten-year-old,
                    had poor reading comprehension, and was highly
                    suggestible and subject to the influence of others,
                    particularly authority figures;
                    Neuropsychologist Dr. Helen Rogers, Ph. D., concluding,
                    inter alia, that McCollum was mentally retarded with
                    neuropsychological testing showing he scored in the
                    ‘impaired’ or ‘seriously impaired’ range, his ability to
                    understand verbal communication was severely impaired,
                    he had cognitive impairment beyond that expected for his
                    level of mental retardation, and he was strongly
                             N.C. STATE BAR V. MEGARO

                                     2022-NCCOA-718

                                    Opinion of the Court



             suggestible and generally not capable of understanding
             and weighing the consequences of his choices;
             Psychologist Dr. Richard Rumer, Ph. D., concluding, inter
             alia, that McCollum was mentally retarded with severely
             limited cognitive functioning, was susceptible to the
             influence of others, and demonstrated weakness in his
             ability to plan and carry out complex activities; and
             Dr. George Baroff, Ph. D., Professor of Psychology at the
             University of North Carolina, concluding, inter alia, that
             McCollum suffered mental retardation – placing him at the
             bottom 3 percent of the general population – and a
             neuropsychological impairment, and that he had a reading
             level of third grade and a listening comprehension level at
             first grade.

Additionally, the unchallenged finding of fact detailing Dr. Corvin’s evaluation

established in relevant part that

             McCollum has a well-documented and extensive
             psychosocial history, and he continues to exhibit
             considerable evidence of his well-established intellectual
             developmental disorders.        McCollum’s intellectual
             disorders are known to be static in nature, meaning there
             is no known treatment to reverse the cognitive limitations
             inherent in such conditions[.]

Other relevant unchallenged findings of fact include:

             37. McCollum and Brown were easily manipulated and
             were particularly susceptible to manipulation and
             financial coercion, given their intellectual disabilities,
             decades in prison, and relative poverty.
             ...
             47. . . . In the second parapraph of the [Industrial
             Commission] petition, Defendant represented to the
             Industrial Commission: “At all time hereinafter
             mentioned, both men had and still have limited mental
                                   N.C. STATE BAR V. MEGARO

                                         2022-NCCOA-718

                                        Opinion of the Court



                   abilities. Mr. McCollum’s Intelligence Quotient (IQ) has
                   been scored at 56, while Leon Brown’s IQ has been scored
                   at 54. Both of these IQ scores are within the intellectually
                   disabled range, classified by some as mild retardation.
                   ...
                   54.    Defendant recognized the adaptive functioning
                   deficiencies of his clients in Brown’s incompetency petition
                   stating: ‘Both brothers need help with budgeting their
                   monthly allowance because they are unable to understand
                   the concept of paying utility bills and making purchases.
                   One thing is clear: neither Leon Brown nor Henry
                   McCollum have a concept of budgeting or spending limits,
                   nor do they have any experience of budgeting money, let
                   alone large sums of money.’
                   ...
                   103. As threshold matters, Judge Boyle, citing U.S.
                   Supreme Court documentation a dissenting opinion in a
                   U.S. Supreme Court decision denying a writ of certiorari
                   that McCollum was mentally retarded, had an IQ between
                   60 and 69, had a mental age of 9-years-old, and reads at a
                   second-grade level, raised concerns about the competency
                   of McCollum and Brown to enter into the settlement
                   agreement and about Defendant’s conflict of interest by
                   entering into representation agreements with clients who
                   were incompetent.

¶ 24         Furthermore, the MAR transcript, which Defendant reviewed prior to meeting

       McCollum and Brown, supports this finding:

                   Sharon Stellato, a staff member of The North Carolina
                   Actual Innocence Commission, testified in extensive detail
                   at the September 2, 2014 MAR hearing about the
                   intellectual disabilities of McCollum and Brown.
                   Consistent with the background of McCollum and Brown,
                   Stellato noted that both had been diagnosed as mentally
                   retarded. Testing in 1983 showed Brown’s full-scale IQ
                   was 54. Testing of McCollum at age 15 showed his full-
                                     N.C. STATE BAR V. MEGARO

                                           2022-NCCOA-718

                                          Opinion of the Court



                    scale IQ was 56 and his reading comprehension at the
                    second-grade level.

¶ 25         Based on the whole record, clear, cogent, and convincing evidence supports the

       Order’s finding of fact that “McCollum and Brown had been consistently diagnosed

       as mentally retarded with adaptive skills deficits and were unable to understand

       their confessions[.]”

¶ 26         “Charges 7, 8, 12, and 19” do not correspond to any numbered allegations in

       the complaint, nor do they correspond to any findings of fact or conclusions of law in

       the Order. Construing Defendant’s brief liberally, however, “Charges 7, 8, 12, and

       19” refer to the violations of the Rules of Professional Conduct set forth in Conclusions

       of Law 2(b), 2(c), 2(f), and 2(k), and Defendant is arguing that the findings of fact do

       not support these conclusions. These conclusions state:

                    By entering into a representation agreement with his
                    clients when he knew they did not have the capacity to
                    understand the agreement, Defendant engaged in conduct
                    involving dishonesty, fraud, deceit or misrepresentation in
                    violation of Rule 8.4(c) and engaged in conduct prejudicial
                    to the administration of justice in violation of Rule 8.4(d);
                    By having McCollum sign off on a settlement agreement
                    and representing to a court that McCollum had consented
                    to the settlement when Defendant knew McCollum did not
                    have the capacity to understand the agreement, Defendant
                    made a false statement to a tribunal and engaged in
                    conduct involving dishonesty, fraud, deceit or
                    misrepresentation that was prejudicial to the
                    administration of justice in violation of Rule 3.3(a), Rule
                    8.4(c), and Rule 8.4(d);
                                   N.C. STATE BAR V. MEGARO

                                         2022-NCCOA-718

                                        Opinion of the Court



                   By signing various Attorney Acknowledgements of
                   Explanation of Terms to Plaintiff, Of Irrevocable Lien and
                   Assignment to Multi Funding, Inc., claiming to Multi
                   Funding, Inc. that he had explained the terms of the loan
                   agreements to McCollum and Brown when they were not
                   competent to understand those terms or enter into those
                   agreements,      Defendant       made       a     material
                   misrepresentation to Multi Funding, Inc. and thereby
                   engaged in conduct involving dishonesty, fraud, deceit or
                   misrepresentation in violation of Rule 8.4(c);
                   By entering into a retainer agreement with McCollum that
                   was invalid due to McCollum’s lack of competency and then
                   arguing that McCollum was competent in an effort to
                   protect his fee despite such arguments potentially harming
                   McCollum’s then-current claims against Robeson County,
                   the Red Springs Police Department, and the State of North
                   Carolina, Defendant engaged in a conflict of interest, as
                   Defendant’s representation of McCollum was materially
                   limited by Defendant’s personal interest in defending his
                   fee, in violation of Rule 1.7.

¶ 27         The Order’s findings of fact support the conclusion that Defendant knew

       McCollum and Brown did not have the capacity to understand the representation

       agreement or settlement agreement. Defendant “read news accounts of McCollum

       and Brown’s cases, reviewed transcripts of their MAR hearings that he found online,

       and did preliminary research on their cases.” The MAR transcripts “revealed that

       McCollum and Brown had low IQs and were unable to understand the confessions

       they were coerced into signing[.]”     Defendant represented in his petition for

       compensation that “both men had and still have limited mental abilities.       Mr.

       McCollum’s Intelligence Quotient (IQ) has been scored at 56, while Leon Brown’s IQ
                                   N.C. STATE BAR V. MEGARO

                                         2022-NCCOA-718

                                        Opinion of the Court



       has been scored at 54. Both of these IQ scores are within the intellectually disabled

       range, classified by some as mild retardation.” Defendant also acknowledged that

       “neither Leon Brown nor Henry McCollum have a concept of budgeting or spending

       limits, nor do they have any experience of budgeting money, let alone large sums of

       money.” Dr. Corvin also concluded that McCollum “clearly suffers from psychological

       and intellectual limitations impairing his ability to manage his own affairs and

       make/communicate important decisions regarding his life without the assistance of

       others.”

¶ 28         Accordingly, clear, cogent, and convincing evidence supports the Order’s

       findings of fact, and the findings of fact support the DHC’s conclusions that it was

       dishonest for Defendant to enter into the representation agreement with McCollum

       and Brown; that it was prejudicial to the administration of justice for Defendant to

       have McCollum sign the settlement agreement and deceitful for him to represent to

       the Court that McCollum had consented to the settlement; and that it was dishonest

       for Defendant to claim to Multi Funding that he explained the terms of the loan

       agreements to McCollum and Brown.

          B. $250,000 Restitution Payment

¶ 29         Defendant alleges that the $250,000 restitution payment to McCollum and

       Brown is not supported by clear, cogent, and convincing evidence.
                                     N.C. STATE BAR V. MEGARO

                                             2022-NCCOA-718

                                            Opinion of the Court



¶ 30         The DHC is given broad disciplinary discretion. “Misconduct by any attorney

       shall be grounds for . . . [s]uspension for a period up to but not exceeding five years,

       any portion of which may be stayed upon reasonable conditions to which the offending

       attorney consents[.]” N.C. Gen. Stat. § 84-28(c)(2) (2021). “Any order disbarring or

       suspending    an   attorney   may      impose     reasonable   conditions   precedent   to

       reinstatement.” Id. at § 84-28(c).

¶ 31         Defendant received $500,000 for preparing compensation petitions and

       attending the Industrial Commission hearing on behalf of McCollum and Brown.

       Defendant’s attachments to the petitions for compensation were almost exclusively

       Rose and Alston’s work product.         The transcript for the Industrial Commission

       hearing is seven pages long and “[t]he State did not oppose compensation for

       McCollum and Brown[.]” A contingent fee for the representation in the Industrial

       Commission was improper because McCollum and Brown were “entitled to the

       maximum compensation authorized by N.C. Gen. Stat. § 148-84: $750,000 each.” The

       $250,000 restitution payment ordered by the DHC is a conservative estimate of the

       amount Defendant collected that he was not entitled to, and a generous assessment

       of the value of Defendant’s services in the Industrial Commission proceeding.

¶ 32         Based on the whole record, clear, cogent, and convincing evidence supports the

       $250,000 restitution payment to McCollum and Brown.
                                   N.C. STATE BAR V. MEGARO

                                         2022-NCCOA-718

                                        Opinion of the Court



          C. Discrepancies between Written Order and Oral Findings

¶ 33         Defendant contends that the written Order is at odds with the DHC’s oral

       findings. This contention lacks merit.

¶ 34         After deliberations, the chair of the hearing panel announced the discipline the

       DHC was imposing on Defendant:

                   The license of Patrick Megaro is suspended for a period of
                   five years. He may reapply after three years with the
                   following terms and conditions:
                   Number one, that he pay the costs of this action;
                   Number two, that he pay restitution in the amount of
                   $250,000 with $125,000 going to the guardian ad litem for
                   each of Mr. McCollum and Mr. Brown;
                   Number three, that prior to being readmitted into practice
                   that he complete ten hours of ethical -- ethics continuing
                   legal education;
                   Number four, that upon application to reinstate his license,
                   that Mr. Megaro be supervised by an attorney that is
                   approved by the State Bar, and that that supervision will
                   take place for at least two years.
                   That’s the ruling of the panel.

¶ 35         There is no discrepancy between the chair’s announcement and the written

       Order, which imposes a five-year suspension with conditions for reinstatement and

       permits Defendant to apply for a stay of the remainder of the suspension after three

       years if he satisfies the reinstatement conditions. The oral announcement of the DHC

       decision was not a comprehensive recitation of the 24-page Order because “[a] trial

       judge cannot be expected to enter in open court immediately after trial the detailed
                                    N.C. STATE BAR V. MEGARO

                                             2022-NCCOA-718

                                         Opinion of the Court



       findings of fact and conclusions of law that are generally required for a final

       judgment.” Morris v. Bailey, 86 N.C. App. 378, 389, 358 S.E.2d 120, 127 (1987).

¶ 36         There is no merit to Defendant’s argument that the additional level of detail

       in the DHC’s written Order is a discrepancy.

          D. Equal Protection Argument

¶ 37         Defendant contends that the North Carolina State Bar violated his rights to

       Due Process and Equal Protection because “the Rules of Professional Conduct [we]re

       selectively enforced against [him].” This constitutional question was not raised in the

       lower tribunal and may not be raised for the first time in this Court. See Lane v. Iowa

       Mut. Ins. Co., 258 N.C. 318, 322, 128 S.E.2d 398, 400 (1962) (citations omitted).

       Defendant’s equal protection argument is not properly before the Court, and we

       decline to address it.

                                      III.     Conclusion

          The Order is affirmed.

             AFFIRMED.

             Judges DIETZ and CARPENTER concur.